                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENWOOD DIVISION

U.S. EQUAL EMPLOYMENT                           )
OPPORTUNITY COMMISSION,                         )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )             PLAINTIFF’S REQUEST TO
                                                )              WITHHOLD SUMMONS
MEDTRONIC, INC.,                                )
                                                )
               Defendant.                       )
                                                )

TO THE UNITED STATES DISTRICT CLERK:

       Pursuant to Rule 4(d) of the Federal Rules of Civil Procedure, I am asking the Defendant

to waive service of a summons. Please withhold the issuance of a summons in this case to the

Defendant, Medtronic. Inc., until further noticed.

DATED this the 29th day of July, 2019.

                                                        Respectfully submitted:

                                                        U.S. EQUAL EMPLOYMENT
                                                        OPPORTUNITY COMMISSION

                                                        JAMES L. LEE
                                                        Deputy General Counsel

                                                        GWENDOLYN YOUNG REAMS
                                                        Associate General Counsel

                                                        LYNETTE A. BARNES
                                                        Charlotte District Office Regional Attorney

                                                        KARA GIBBON HADEN
                                                        Supervisory Trial Attorney

                                                        s/ Rachael S. Steenbergh-Tideswell
                                                        RACHAEL S. STEENBERGH-TIDESWELL
                                                        South Carolina Federal Bar No. 10867

                                                    1
    Senior Trial Attorney
    Charlotte District Office
    129 West Trade Street, Suite 400
    Charlotte, North Carolina 28202
    Telephone: (704) 954-6472
    Facsimile: (704) 954-6412
    Email: rachael.steenbergh@eeoc.gov

    ATTORNEYS FOR PLAINTIFF




2
